Citation Nr: 1823224	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.	Entitlement to service connection for bilateral heel spurs, to include as secondary to back disability.

2.	Entitlement to service connection for recurring ingrown toenail.


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1976 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2012 the Board remanded the issues of entitlement to service connection for bilateral heel spurs, to include as secondary to back disability, and entitlement to service connection for recurring ingrown toenail, for additional development.  Additionally, in July 2016, the Board again remanded these issues to provide the Veteran with VA examinations to determine the nature and etiology of his claimed disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims. 

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1, Part III, Subpart iv, Chapter 3, Section F, Topic 2.  The Board recognizes that VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

In affording an incarcerated veteran an examination, the RO must document substantial efforts to schedule and conduct the examination and associate such documentation to the claims folder.  Additionally, Veterans Health Administration (VHA) compensation clinics must provide documentation that they have made substantial attempts to schedule and conduct the examination and have exhausted all possible venues for obtaining access to the incarcerated veteran for the examination.  VA Adjudication Procedure Manual M21-1, Part III, Subpart iv, Chapter 3, Section F, Topic 2 (September 15, 2017).

The record reflects that the Veteran is currently incarcerated.  In addition, the record reflects that examinations to evaluate his claimed bilateral heel spurs and recurring ingrown toenail were scheduled and, subsequently, cancelled due to failure to report.  See June 2017 email correspondence.

The Board finds that the record lacks sufficient documentation of substantial efforts on the part of the RO to afford the Veteran examinations.  The June 2017 email correspondence indicates that the Department of Corrections was unable to transport the Veteran to the VHA facility for a Compensation and Pension (C&P) examination due to security concerns.  However, the email also indicated that the C&P staff was still in discussion with the Department of Corrections to resolve the transportation issues.  Further, the correspondence does not reflect that attempts were made to contact the correctional facility and have their medical personnel conduct an examination according to VA examination worksheets, or send a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  The Board is well-aware of the logistical difficulties in affording an incarcerated veteran an examination.  Accordingly, new examinations regarding the Veteran's claims of entitlement to service connection for heel spurs, and recurrent ingrown toenail are warranted so as to ensure that all efforts to afford him examinations have been exhausted.

In scheduling each of these examinations, the RO must follow the special duty to assist requirements reiterated here for incarcerated veterans.  See Bolton, 8 Vet. App. at 191; M21-1, Part III, Subpart iv, Chapter 3, Section F, Topic 2. 

Simultaneously, the Board hereby notifies the Veteran that it is ultimately his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017).

Finally, the Board notes that the Veteran's March 2017 development letter, which included a VA Form 21-4142, Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information, which is used to obtain treatment records on the Veteran's behalf, were not sent to the correctional facility where the Veteran is currently incarcerated.  The Veteran must be afforded the opportunity to respond and provide this information in order to properly adjudicate his claims.

In order to afford the Veteran all due process, the RO must verify the Veteran's current address and then resend the development letter, and include a VA Form 21-4142, Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information.

Accordingly, the case is REMANDED for the following action:

1.	Resend the March 2017 development letter, including a VA Form 21-4142, Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information to the address of the correctional facility where the Veteran is currently incarcerated in order to obtain the correctional facility records.  Provide the Veteran an adequate amount of time to respond the letter.  

2.  After completing the foregoing development, the Veteran should also be afforded a VA examination to determine the nature and etiology of any current bilateral foot disorders, claimed as heel spurs and/or recurring ingrown toe nail, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

In scheduling the examination, the RO must follow the special duty to assist requirements for incarcerated veterans noted above.  See Bolton, 8 Vet. App. at 191; M21-1, Part III, Subpart iv, Chapter 3, Section F, Topic.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  

a. The examiner should identify all current bilateral foot disorders, claimed as heel spurs and/or recurring ingrown toe nail.

b. For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed foot disability manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

c.  Additionally, if heel spurs are diagnosed, the examiner should state whether it is at least as likely as not that the Veteran's heel spurs are either caused by or aggravated by a back disability.

The medical expert must provide a complete rationale for all opinions and conclusions expressed.  If the expert cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

